Citation Nr: 0512847	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  94-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service in the Army from August 1953 
to April 1958 and from November 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1992 RO rating decision which, in 
pertinent part, denied service connection for right knee 
arthritis.  By June 1996 decision, the Board, in pertinent 
part, denied service connection for right knee arthritis.  
The veteran appealed that Board decision to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter Court).  In an 
August 1998 Memorandum Decision, the Court vacated the 
portion of the Board's decision denying service connection 
for arthritis of the right knee and remanded the matter to 
the Board.  In February 1999 the Board remanded this issue to 
the RO.  

In September 2000 the Board issued another decision denying 
service connection for right knee arthritis.  The veteran 
again appealed to the Court.  By Order dated in April 2001, 
the Court vacated the Board's decision and remanded the 
matter back to the Board.  In February 2002 the Board issued 
another decision, again denying service connection for right 
knee arthritis.  The veteran appealed to the Court and by 
Order dated in February 2003, the Court vacated the Board's 
decision and remanded the matter to the Board.  In September 
2003 the Board remanded this issue to the RO; however, the 
claims folder was then referred to the Appeals Management 
Center (AMC) for processing.  Following completion of the 
requested actions, this matter has been returned to the Board 
for further appellate review.

In the Board's February 2002 decision and September 2003 
remand, the Board referred to the RO a claim of entitlement 
to service connection for disability of the spine.  The 
record now before the Board does not show what action, if 
any, the RO has taken on a claim for service connection for 
disability of the spine.  The veteran has also indicated in 
recent correspondence that he has a right hand disability 
that was incurred during service.  As the issue of 
entitlement to service connection for a right hand disability 
has been adjudicated by the Board and affirmed by the Court, 
the veteran would need to submit new and material evidence to 
reopen that claim.  The Board's review of the instant claim 
is limited only to the issue currently in appellate status:  
entitlement to service connection for right knee arthritis.  
The veteran now contends that the nature of his claim 
involves residual impairment of the spine claimed to be of 
service origin; such a claim for disability of the spine has 
not been adjudicated by the RO in the first instance, nor 
developed for appellate review.  Moreover, the veteran's 
claim regarding service connection for a right hand 
disability has also not been adjudicated by the RO in the 
first instance.  Accordingly, these matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Arthritis of the right knee is not shown to have 
developed to a compensable degree within one year of the 
veteran's separation from service.

2.  Arthritis of the right knee has not been shown to be 
related to or to have otherwise originated during active 
service.


CONCLUSION OF LAW

Arthritis of the right knee was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.


The veteran contends that as a result of parachute jumps in 
service, he developed arthritis in his right knee.  

The veteran's DD Form 214 shows that he received the "Expert 
(Rifle) Parachute Badge."  Service medical records, however, 
show no objective evidence of complaint of or treatment for a 
right knee disability sustained in a parachute jump, or any 
other in-service activity.  In his Report of Medical History 
completed in March 1958 the veteran responded "yes" to 
having swollen or painful joints, arthritis or rheumatism, 
and a trick knee.  There was also a notation of swollen 
joints and traumatic arthritis to the right knee, which was 
later changed to indicate that the arthritis was in the left 
knee.  The physical examination conducted at that time, 
however, did not reveal any disabilities in either knee.  An 
October 1961 examination did not reveal a knee disability, 
nor was a knee disability referenced on a Report of Medical 
History completed at that time.  In an October 1963 Report of 
Medical History the veteran responded "yes" to having a 
trick or locked knee.  There was a notation of questionable 
arthritis in the right knee said to have been incurred in 
1957, however, the physical examination conducted at that 
time did not reveal a knee disability.

The next pertinent medical evidence of record is a private x-
ray report dated in November 1991 which shows post traumatic 
deformity of the right proximal tibia and fibula with minimal 
secondary changes.  

A January 1992 statement from Wayne Broky, M.D. reveals that 
the veteran was examined for Social Security disability 
evaluation purposes.  Dr. Broky indicated that the veteran 
had multiple traumas in the past working as a stunt man in 
Hollywood and that he had also been an Army parachutist for 
many years.  He indicated that the veteran had "some subtle 
injuries from multiple parachute jumps in the past which has 
put a great deal of stress on his lower extremities."  Dr. 
Broky also noted in this report that the veteran's right knee 
and proximal tibia were fractured "10-15 years" previously, 
requiring rodding and subsequent removal of the rod.  As a 
result the veteran was noted to have aching and pain in the 
right knee area and he could not fully extend the right knee.  
The diagnosis in pertinent part was "[s]tatus post trauma to 
the right tibia and fibula with subsequent traumatic 
deformity of the proximal tibia and fibula with some 
degenerative changes in the knee joint."  An x-ray revealed 
post-traumatic deformity of the proximal tibia and fibula 
with minimal secondary degenerative changes.  

On VA examination in April 1992, the veteran's right knee was 
shown to be significantly swollen and scarred from previous 
surgery.  Crepitus was noted with knee flexion and extension, 
and motion in the knee was from 100 degrees of flexion to 0 
degrees of extension.  The impression in pertinent part was 
advanced osteoarthritis of the right knee.  An x-ray in May 
1992 showed spotty osteopenia of the right knee joint.

On VA examination in August 1999 the diagnosis was stable 
right knee with full range of motion.  X-rays of the right 
knee taken within the month prior to this examination were 
interpreted as being negative, with no evidence of arthritis 
or any abnormal bony relationship.  A faint looking "track" 
in the tibial condyle was felt to most likely be the result 
of the rod used to repair the tibial bone fractures.  A 
Magnetic Resonance Imaging (MRI) taken within the previous 
month was interpreted to show no significant findings or 
abnormalities with the exception of a loss of signal 
intensity in the tibia with the geographic appearance of an 
ill-defined density.  The VA examiner opined that the 
veteran's right knee disability was "subjective in nature," 
and demonstrated no evidence of arthritis.  This physician 
also opined that it was "not likely at all" that the 
veteran's subjective complaints of pain were related to his 
active service, and that any abnormalities in the right knee 
shown by x-ray or MRI were due to the post-service fracture 
of the tibia and subsequent rodding.

Clinical reports and medical opinion completed by a VA 
neurologist in January and March 2000, attributed the pain in 
the appellant's lower extremity to lumbar stenosis.  This 
physician did find it likely that there was pathology in the 
right medial meniscus. 

In a May 2000 Veterans Health Administration (VHA) opinion, 
requested by the Board pursuant to 38 U.S.C.A. §§ 5107(a), 
7109; 38 C.F.R. § 20.901, the Chief of Staff at the VA 
Medical Center (VAMC) in Houston, Texas, opined, based on a 
review of the pertinet evidence in the claims file, that it 
was "not likely that arthritis or any other right knee 
pathology that is demonstrated is due to [the veteran's] 
service in the armed forces."  The physician also opined 
that "[a]ny pathology currently present is more likely than 
not due to the post-service fracture and rodding of the bones 
or some other post-service event."  

After reviewing the evidence of record, the Board concludes 
that that the preponderance of the evidence is against the 
appellant's claim for service connection for arthritis of the 
right knee on either a presumptive or direct basis.

With regard to presumptive service connection, the Board 
notes that the first post-service objective evidence of 
arthritis in the right knee is dated many years after service 
in 1991.  Thus, since there is no evidence showing presence 
of arthritis of the right knee disability within one year of 
service, service connection for arthritis in the right knee 
cannot be granted on a "presumptive" basis.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making the above determination, the Board has considered 
the references to arthritis recorded on in-service medical 
histories.  Service medical records, however, do not include 
objective evidence of arthritis in the right knee or of 
treatment for a right knee disability.  Moreover, the May 
2000 report from the Chief of Staff at the Houston VA Medical 
Center indicated that there was no in-service evidence of a 
"significant" knee injury, and Dr. Broky stated in his 
January 1992 report that the appellant sustained only 
"subtle" injuries from multiple parachute jumps in the past.  
Thus, the Board finds that a preponderance of the evidence is 
against finding that arthritis was manifested to a degree of 
10 percent or more within one year of service.

As for service connection on a direct basis, the Board notes 
initially that while Dr. Broky discussed the previously 
referenced subtle in-service parachute injuries putting a 
great deal of stress on the veteran's lower extremities in 
his January 1992 report, he did not directly link the 
disability shown in the right knee at that time to service.  
Rather, Dr. Broky noted that the right knee and proximal 
tibia were fractured 10 to 15 years prior, which required 
rodding, and as a result the veteran had aching and pain in 
the right knee area and could not fully extend the knee.  
There is no other competent medical evidence of record 
linking a current right knee disability to service.

There are, however, three medical opinions of record which do 
address the relationship between a current right knee 
disability and service and have found no etiologic 
relationship between service and a current right knee 
disability.  These medical opinions include the August 1999 
VA examination report, the January and March 2000 VA 
neurologist records, and the May 2000 VHA opinion.  

The Board also notes that the August 1999 and May 2000 
opinions, in contrast to the report from Dr. Broky, were 
based on a review of the evidence contained in the claims 
file and were supported by specific reference to such 
evidence.  Of particular relevance in this regard is (1) the 
lack of any in-service x-ray or other objective 
contemporaneous evidence of the existence of arthritis in the 
right knee, and (2) the history of the post-service fracture 
with rodding.  The Court has held that the probative value of 
a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
In the regard the Board finds that Dr. Broky's January 1992 
report, given the totality of the evidence, to include the 
veteran's assertions with regard to in-service parachute 
injuries and the service medical records, does not represent 
particularly probative nexus evidence.  The Board emphasizes 
that Dr. Broky did not specifically attribute the veteran's 
right knee disability to in-service trauma, as opposed to 
post-service trauma.  Nonetheless, to the extent that Dr. 
Broky's report could represent nexus evidence, the Board 
finds its probative weight to be overcome by the more 
substantiated August 1999 and May 2000 medical opinions.

In adjudicating this claim, the Board has the responsibility 
of determining the weight to be given to the evidence of 
record, and this responsibility includes the authority to 
favor one medical opinion over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Thus, as the Board has found that the 
weight of the medical opinion of record is against a 
conclusion that the appellant has a current right knee 
disability that is related to service, the claim on appeal 
must be denied.  Edenfield, 8 Vet. App. at 384, 388; Caluza, 
7 Vet. App. at 498, 506; Gilbert, 1 Vet. App. at 49.

In the March 2005 informal hearing presentation, the 
veteran's representative contends that service connection 
should be granted based on 38 C.F.R. § 3.303(b).  The 
representative contends that through the veteran's submission 
of statements and records, he has presented sworn testimony 
as to continuity of symptoms.  

The pertinent regulation provides that for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The problem with the representative's proposition is that 
although the veteran is certainly competent to report 
symptoms he has experienced over the years subsequent to 
service -- for example knee pain, swelling locking, or giving 
away -- he is not competent to provide a medical opinion 
regarding a diagnosis of arthritis or to provide a medical 
opinion of a link between such symptoms and arthritis or any 
other knee disability.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Another problem is that the veteran's reported knee 
pain has been linked, by two VA physicians, to causes other 
than service.  Even if the Board were to concede that the 
veteran had right knee symptoms in service (although the 
service medical records do not establish the presence of such 
disability), there would still be no link between what may 
have been wrong with his right knee in service and what is 
wrong with this right knee now.  As noted above, the 
veteran's knee problems have essentially been medically 
attributed to causes other than service, and there is no 
basis in the record for concluding otherwise.  Thus, the 
Board finds that service connection is not warranted under 
38 C.F.R. § 3.303(d).  


Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

In this case, the initial RO rating decision was made in June 
1992, well before the VCAA was enacted, and the VCAA notice 
was given to the veteran in February 2004.  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in her 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the claim 
here in question.  With regard to element (1), above, the 
Board notes that the Appeals Management Center (AMC) sent the 
veteran a VCAA notice letter in February 2004 informing him 
of the evidence necessary to substantiate a claim for service 
connection.  With regard to elements (2) and (3), the Board 
notes that the February 2004 letter explained that VA would 
help the veteran get such things as his service medical 
records, records of VA treatment, and treatment records from 
private physicians and hospitals, but that he was responsible 
for providing appropriate releases, where necessary, and 
enough information about the records so that VA could assist 
him.  Finally, with respect to element (4), the Board notes 
that the veteran was asked to provide "any evidence or 
information [he] may have pertaining to [his] claim."  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession. 

The Board acknowledges that the February 2004 VCAA notice 
letter was sent to the veteran after the June 1992 rating 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision was already decided by 
the RO and Board, and appealed to the Court, by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the veteran has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra.  Thus, the notification requirement of the 
VCAA has been satisfied.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In that 
regard the Board notes that all potentially relevant 
treatment records reported by the veteran have been 
associated with the claims file.  Additionally, the veteran 
has undergone two VA examinations and his case has been 
referred for a VHA opinion.  Thus, the Board concludes that 
the duty to assist the veteran in this matter has been 
satisfied.


ORDER

Service connection for arthritis of the right knee is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


